Citation Nr: 0700548	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for high blood pressure.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an eye disability.

6.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability, claimed as a nervous 
condition.


7.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for a back 
disability on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral leg disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a bilateral leg disability 
otherwise related to such service.

2.  A bilateral shoulder disability was not manifested during 
the veteran's active duty service or for many years after 
separation from service, nor is a bilateral shoulder 
disability otherwise related to such service.

3.  Hemorrhoids were not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor are hemorrhoids otherwise related to such 
service.

4.  In June 2001, the RO denied the veteran's claims of 
entitlement to service connection for high blood pressure, an 
eye disability and a psychiatric disability.

5.  In a January 2003 communication, the veteran effectively 
requested that his blood pressure, eye disability and 
psychiatric disability service connection claims be reopened. 

6.  Evidence received since the June 2001 RO decision does 
not raise a reasonable possibility of substantiating the 
claims for entitlement to service connection for blood 
pressure, an eye disability and a psychiatric disability.

4.  In November 2002, the RO denied the veteran's claim of 
entitlement to service connection for a back disability.

5.  In a May 2004 communication, the veteran effectively 
requested that his service connection back claim be reopened. 

6.  Evidence received since the November 2002 RO decision 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for a back disability.




CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A bilateral shoulder disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Hemorrhoids were not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  The June 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
high blood pressure, an eye disability and a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

6.  The November 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

7.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in two May 2004 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to reopen a previously denied and unappealed claim of 
service connection and what is needed to substantiate service 
connection claims (on the merits), as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.

On March 31, 2006, the Court held, with regard to a petition 
to reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA letters discussed the need to submit new and 
material evidence to reopen the veteran's claims of 
entitlement to service connection for back, high blood 
pressure, eye and psychiatric disabilities.  The letters 
contained a description of what constitutes new and material 
evidence and specified what evidence would be necessary to 
satisfy the elements that were found insufficient in the 
previous denial.  Specifically, the RO informed the veteran 
that he would need to submit evidence that these disabilities 
were incurred in or aggravated during active duty service.  

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish disability ratings and effective dates as to the 
service connection and new and material evidence claims on 
appeal.  However, in light of the denial of the claims on 
appeal, any question as to the proper disability rating or 
effective date to be assigned is rendered moot.  The Board 
acknowledges that the claim for a back disability has been 
reopened, and to this extent, it is a grant of the benefits 
sought.  However, the issue of entitlement to service 
connection for a back disability on the merits has been 
remanded, and the matter of addressing the information and 
evidence needed to assign an effective date and disability 
rating for a back disability will be addressed by the RO.

Moreover, it is pertinent to note that the evidence does not 
show, nor does the veteran or his representative contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield, 
supra (due process concerns with respect to VCAA notice must 
be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records and 
VA treatment records.  The Board notes that the veteran has 
not been examined in relation to his service connection 
claims for bilateral leg and shoulder disabilities and a 
hemorrhoids disability.  In the instant case, the Board finds 
that a VA examination is not necessary to adjudicate these 
claims.  The veteran's service medical records, including his 
1970 discharge examination report, are entirely devoid of 
reference to any disease or injury of the shoulders or legs 
or any complaints or diagnosis of hemorrhoids.  Moreover, 
there is no evidence of any of these disabilities until 
approximately 2000, almost thirty years after the veteran's 
discharge from active duty service.  In light of the complete 
lack of evidence of any in-service complaints for any of the 
claimed conditions and the lack of evidence of continuity of 
symptomatology for almost thirty years after discharge from 
active duty service, the Board finds that a VA examination 
would not serve to substantiate the claim.  As such, the 
Board finds that the record as it stands now includes 
sufficient medical evidence to decide the claims at hand and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension and coronary artery disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran's service medical records are devoid of reference 
to complaints or diagnosis of any injury or disease of the 
legs or shoulders.  Additionally, there is no reference to 
any complaints or diagnosis of hemorrhoids.  Moreover, the 
veteran's July 1970 discharge examination report shows that 
no abnormalities were noted on clinical examination.  
Finally, the Board notes that the veteran's post-service 
medical records fail to document any treatment for any 
shoulder, leg or hemorrhoids disability until approximately 
2000, almost thirty years after the veteran's discharge from 
active duty service.  In light of the complete lack of 
evidence of any in-service disease, event or injury, the lack 
of evidence of continuity of symptomatology, and the lack of 
evidence suggesting a link between any of the veteran's 
current leg, shoulder and hemorrhoid disabilities and his 
active duty service, entitlement to service connection for a 
bilateral leg disability, a bilateral shoulder disability and 
a hemorrhoid disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence Claims

In a June 2001 rating decision, the veteran's claims of 
entitlement to service connection for high blood pressure, an 
eye disability and a psychiatric disability were denied.  The 
veteran was notified of the June 2001 denial, and he did file 
a notice of disagreement to initiate an appeal, but he did 
not file a timely substantive appeal to perfect his appeal.  
In this regard, the Board notes that the veteran did submit a 
substantive appeal in October 2002, but this was outside the 
one-year filing period from the date of the June 2001 rating 
decision and outside the 60-day filing period from the date 
of issuance of the July 2002 statement of the case.  As such, 
the RO treated the October 2002 substantive appeal as 
untimely and informed the veteran of such in a December 2002 
letter.  In January 2003, the veteran responded to the RO's 
December 2002 letter, asking for reconsideration of his case.  
The RO treated this January 2003 statement from the veteran 
as a claim to reopen.  Under the circumstances, the Board 
finds that the June 2001 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  As noted above, the January 2003 written 
communication from the veteran was interpreted by the RO as a 
claim to reopen.  When a claim to reopen is presented under 
section 5108, VA must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the June 2001 rating 
decision included service medical records, and post-service 
VA medical treatment records up to 2001.  The VA medical 
treatment records from 2000 and 2001 showed that the veteran 
had cataracts and high blood pressure, but did not show that 
the veteran suffered from a psychiatric disability.  The 
veteran's service medical records failed to show any 
psychiatric, eye or high blood pressure problems or 
diagnoses.  The veteran's claims of entitlement to service 
connection for these disabilities were denied in the June 
2001 rating decision on the basis that there was no evidence 
of any in-service event, injury or disease relating to a 
psychiatric disability, an eye disability or high blood 
pressure.  

Evidence received since the June 2001 rating decision 
includes VA treatment records from 2001 to 2004 and multiple 
VA examination reports.  All of these records are new; 
however, none of the new evidence is material as it does not 
tend to show that the veteran had an in-service event, injury 
or disease related to a psychiatric disability, an eye 
disability or a high blood pressure disability.  As such, the 
new evidence does not raise a reasonable possibility of 
substantiating the veteran's claims.  

For the reasons discussed above, the Board is unable to find 
any new evidence that raises a reasonable possibility of 
substantiating the veteran's claims of entitlement to service 
connection for a psychiatric disability, an eye disability 
and high blood pressure.  As such, the evidence received 
since the June 2001 rating decision is not new and material 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis to reopen the veteran's claims.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

As to the veteran's claim to reopen his claim of entitlement 
to service connection for a back disability, the Board notes 
that in November 2002, the RO denied the veteran's claim of 
entitlement to service connection for a back disability on 
the basis that the medical evidence of record showed that his 
back disability was congenital in nature and congenital 
defects are not disabilities for purposes of VA compensation.  
The veteran did not initiate an appeal from this decision.  
As such, the November 2002 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  In May 2004, the veteran submitted a 
written communication that was interpreted by the RO as a 
claim to reopen his claim of entitlement to service 
connection for a back disability.  As noted above, when a 
claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent evidence received prior to the November 2002 rating 
decision included service medical records, and post-service 
VA medical treatment records up to 2002.  The service medical 
records and VA medical treatment records showed that the 
veteran had a back disability which was considered congenital 
in nature.  Because congenital defects are not considered 
disabilities for purposes of VA compensation, the RO denied 
the veteran's claim.  Evidence received since the November 
2002 rating decision includes more recent VA treatment 
records and multiple VA examination reports.  The VA 
treatment records and the VA examination reports reflect that 
the veteran has multiple back disabilities.  It appears that 
in addition to the congenital defect, the veteran also has 
asymmetrical posterior bulging of the L4-L5 disc with right 
lateral herniated component, a diffuse bulging disc and facet 
joint changes.  Thus, it appears that there is new evidence 
which tends to show that the veteran currently suffers from a 
back disability which is not congenital in nature.  As such, 
the new evidence tends to substantiate the veteran's claim of 
entitlement to service connection for a back disability.  
Therefore, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for a back disability.  For the reasons 
explained below, the issue of entitlement to service 
connection for a back disability on the merits is remanded.


ORDER

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for hemorrhoids is denied.

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for a 
psychiatric disability, an eye disability, or high blood 
pressure.  The claims are denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  To this extent the claim is granted.


REMAND

As noted above, the veteran's claim of entitlement to service 
connection for a back disability was initially denied because 
the RO determined that the veteran's back condition was due 
to a congenital deformity which is not a disability for VA 
compensation purposes.  Nevertheless, the veteran's service 
medical records show several complaints of back pain and more 
current VA treatment records show multiple diagnoses for the 
veteran's back, some of which do not appear to be congenital 
in nature.  

As discussed above, congenital or developmental defects are 
not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  
Additionally, according to the VA General Counsel's opinion, 
a congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service-connection may be warranted 
for the resultant disability.  VAOPGCPREC 82-90. (emphasis 
added).  In light of the in-service complaints of back pain 
and the current medical evidence which appears to show both 
congenital and non-congenital diagnoses for the back, the 
Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Arrange for the veteran to undergo a 
VA examination.  It is imperative that 
the veteran's c-file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should specifically list all current 
lumbosacral disabilities.  For each 
disability found on examination, the 
examiner should address whether such 
disability is congenital in nature.  For 
each back disability found on examination 
which is NOT congenital in nature, the 
examiner should address whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
non-congenital back disability began 
during service or is causally linked to 
any incident of active duty, including 
the multiple complaints of back pain in 
service.  

If a congenital disease of the lumbar 
spine is found, the examiner should state 
whether it was manifested in service, and 
if so, the examiner should state whether 
service aggravated the disease.

If a congenital defect of the back was 
noted in service, the examiner should 
state whether the veteran had a 
superimposed disease or injury of the 
back.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  The RO should then review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claims.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a back disability.  If the 
benefit requested on appeal is not 
granted, the RO should issue an SSOC.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


